ITEMID: 001-113453
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2012
DOCNAME: KATAJEVS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Corneliu Bîrsan;Egbert Myjer;Ineta Ziemele;Ján Šikuta;Josep Casadevall;Kristina Pardalos;Nona Tsotsoria
TEXT: 1. The applicant, Mr Sergejs Katajevs, is a Latvian national who was born in 1984 and is currently serving his sentence in Jelgava Prison. The Latvian Government (“the Government”) were represented by their Agent, Mrs I. Reine.
2. The facts of the case, as submitted by the parties, may be summarised as follows.
3. On 12 April 2004 the applicant was arrested and placed in a short-term detention facility in the Ventspils Police Department.
4. The applicant remained in that facility for the following periods:
- from 12 April to 29 May 2004;
- from 14 to 29 October 2004;
- from 14 to 22 December 2004; and
- from 22 January to 14 February 2005.
5. According to the applicant, the conditions in that detention facility were inhuman and degrading on several accounts. There was no daylight, no toilet, no access to water and no ventilation. He had to sleep on the concrete floor without a mattress or blanket. The cell was damp, and was infested with insects.
6. According to the applicant, he was not able to correspond with his relatives while in that detention facility.
7. On 2 December 2005 the applicant complained about the conditions of his detention to the Ventspils Police Department. On 8 December 2005 they replied that they were not in a position to ensure better conditions for detainees.
8. On 3 February 2006 the applicant complained to the Ventspils Police Department that he was not allowed to correspond with his relatives. On 20 February 2006 they replied that private correspondence was not allowed.
9. The relevant laws have been summarised in Ņikitenko v. Latvia (dec.), (no. 62609/00, 11 May 2006, and Melnītis v. Latvia (no. 30779/05, §§ 2426, 28 February 2012).
10. Since the entry into force of the new Law of Criminal Procedure (Kriminālprocesa likums) on 1 October 2005 several normative acts concerning detention have been adopted. Initially, the Parliament passed a law on procedure for keeping detainees in short-term detention facilities in police departments (Aizturēto personu turēšanas kārtības likums); it does not specify if detainees held in those facilities have the right of correspondence. After that the Government issued a regulation that was later replaced by another law (Apcietinājumā turēšanas kārtības likums) applicable to detainees held in investigative wings of prisons and to detainees held in the short-term detention facilities in police departments. The law expressly provides for the right of correspondence.
11. In addition, section 1635 of the Civil Law provides that every wrongful act as a result of which damage has been suffered shall give the victim the right to claim compensation from the perpetrator, in so far as he or she may be held culpable for that act. The later amendments to that law, which took effect on 1 March 2006, expressly specify that it includes non-pecuniary damage.
